Citation Nr: 1126309	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-10 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for shell fragment wound of the abdomen with perforation of the colon, postoperative. 

2.  Entitlement to service connection for right ear hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an initial compensable evaluation for left ear hearing loss disability. 

5.  Entitlement to an initial compensable evaluation for residual scars from a shell fragment wound.


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Attorney at Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In a January 2007 rating decision, the RO in San Juan, Puerto Rico, inter alia, denied service connection for right ear hearing loss disability and tinnitus, granted service connection for left ear hearing loss disability and assigned a noncompensable evaluation, and continued the 10 percent evaluation for service-connected shell fragment wound of the abdomen with perforation of the colon, postoperative. 

In a November 2007 statement, the Veteran indicated his disagreement with the January 2007 rating decision.  Subsequently, in an August 2008 rating decision, the RO in Louisville, Kentucky, inter alia, granted service connection for residual scars from a shell fragment wound and assigned a noncompensable evaluation.  The RO also continued to deny service connection for right ear hearing loss disability and tinnitus, continued the noncompensable evaluation for left ear hearing loss disability, and continued the 10 percent evaluation for service-connected shell fragment wound of the abdomen with perforation of the colon, postoperative. 
  
Pursuant to the Veteran's request, a video conference hearing was in November 2010.  However, in a November 2010 letter, the Veteran's attorney indicated that the Veteran was withdrawing his request for a video conference hearing.   Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2010).
FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for shell fragment wound of the abdomen with perforation of the colon, postoperative be withdrawn.

2. The evidence of record does not indicate that a medical nexus exists between the Veteran's military service and his current right ear hearing loss disability.

3.  Tinnitus is related to the Veteran's service-connected left ear hearing loss disability. 

4.  The Veteran has demonstrated at worst Level II hearing acuity in the left ear.     

5. The Veteran's residual scars from a shell fragment wound have been manifested by four deep scars measuring 5.75 square inches and two superficial scars.  The scars are symptomatic and do not result in any disabling effects. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for shell fragment wound of the abdomen with perforation of the colon, postoperative have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus is proximately due to service-connected left ear hearing loss disability.  38 C.F.R. § 3.310 (2010).

4.  The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

5.   The criteria for a compensable evaluation for residual scars from a shell fragment wound have not been met.   38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7801 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Shell Fragment Wound of the Abdomen with Perforation of the Colon, Postoperative

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).

In a December 2010 correspondence, the Veteran's attorney indicated that the Veteran was withdrawing the issue of an increased evaluation for shell fragment wound of the abdomen with perforation of the colon, postoperative. 

Because the Veteran has clearly indicated his wish to withdrawal the appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.

Duties to Notify and Assist

In correspondence dated in May 2006 and December 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a January 2010  statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

As to the claims for increased evaluations for left ear hearing loss disability and residual scars from a shell fragment wound, the Board notes that these claims are the appeals of initial ratings and fully satisfactory notice was delivered after they were adjudicated.   However, the RO subsequently readjudicated the claims based on all the evidence in the January 2010 statement of the case.  The Veteran was able to participate effectively in the processing of his claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete notice been provided at an earlier time.
 
VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Specifically, in the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the VA examiners discussed the effect of the Veteran's hearing loss disability on his usual occupational and daily activities.   The Board finds that the evidence obtained at this examination satisfies the requirement that an audiologist address the functional effects caused by a hearing disability.  The Board, therefore, concludes that the examination reports obtained for these claims are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.

Furthermore, as noted above, the Veteran withdrew his request for a hearing before the Board.  Therefore, the duties to notify and assist have been met. 

Right Ear Hearing Loss Disability

The Veteran essentially contends that he currently has a right ear hearing loss disability related to his military service.  He asserts that he had military and occupational noise exposure.   

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

The record shows that the Veteran currently has right ear hearing loss disability for VA compensation purposes as noted in multiple treatment records and VA examination reports.  Hickson element (1) is accordingly met as to a right ear hearing loss disability.

With respect to element (2), in-service disease or injury, the Board will separately discuss disease and injury.

A review of the service treatment records, including the examination report at service discharge, does not reveal diagnoses or complaints of right ear hearing loss disability in service.  There is also no evidence of right ear hearing loss disability within the one year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Accordingly, Hickson element (2) is not met with respect to disease.

Turning to in-service injury, the Board notes that the Veteran has asserted that he was exposed to noise exposure during service.  The Board notes that the Veteran is competent to give evidence about what he experienced and hearing problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the Veteran had noise exposure during service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current right hearing loss disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A June 2006 VA examination report noted that the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  The examiner opined that it was less than likely that the right ear hearing loss was due to military service.  The examiner based his opinion on the fact that, in contrast to hearing in the left ear, hearing in the right ear was within normal limits on both the examination at pre-induction and examination at service discharge.  Additionally, the examiner noted that the Veteran first noted hearing loss in the right ear 10 years ago, which was a relatively long period time between discharge and reported onset of hearing loss.  

The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a claimant's responsibility to support a claim for VA benefits).

As to the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

In this case, there is no dispute that Veteran is competent to report symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "[S]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board notes that the Veteran does not contend that he has had right ear hearing loss since service discharge, but rather that he began to notice hearing loss in the right ear around 1996.  Emphasis is placed on the multi-year gap between discharge from active duty service (1970) and initial reported symptoms in 1996, 26 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

To the extent that the Veteran himself, or his attorney, contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right ear hearing loss and any instance of his military service, to include noise exposure, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the United States Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service noise exposure as well as his current symptoms, the Board accords his statements regarding the etiology of his disability little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the Veteran has offered only conclusory statements regarding the relationship between his in-service noise exposure and his current disorder.  In contrast, the June 2006 VA examiner provided a detailed rationale in support of his opinion that right ear hearing loss was not related to service, and cited to the Veteran's relevant medical history.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  As such, the preponderance of the evidence weighs against a finding that the Veteran's current right ear hearing loss disability is due to any event or injury in service. 

Therefore, Hickson element (3), medical nexus, has not been satisfied, and the claims fail on this basis.

In the absence of any persuasive evidence that the Veteran's current right ear hearing loss disability is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Tinnitus

The Veteran essentially contends that he has tinnitus related to service. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service- connected disability.  38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record shows that the Veteran currently has tinnitus as noted in multiple treatment records and VA examination reports.  Wallin element (1) is accordingly met.  With respect to Wallin element (2), service connected disability, the Veteran is service-connected for left ear hearing loss disability.  Wallin element (2) is also satisfied.

With respect to crucial Wallin element (3), medical nexus, the question presented, i.e., the relationship, if any, between the Veteran's current tinnitus and service-connected left ear hearing loss, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a June 2008 VA examination report, the examiner noted the Veteran's history of noise exposure in both the military and occupational work.  The Veteran indicated that he was exposed to high level of noise without hearing protection from 1976 to 1980.  The examiner clarified that the Veteran denied having tinnitus during the June 2006 VA examination because he misunderstood the question but noted that the Veteran indicated during a January 2008 VA examination that he did in fact have tinnitus.  At the present evaluation, the Veteran stated that he had tinnitus which had its onset around 2003/2004.  The examiner noted that based on the Veteran's demonstration of bilateral hearing loss and tinnitus, it would seem as likely as not that tinnitus is associated with hearing loss.  He also opined that it was less likely as not that tinnitus was related to military service due to the onset of tinnitus 33 years after discharge from service and his intervening occupational noise exposure. 

Based on the June 2008 VA examiner's conclusion that the Veteran's tinnitus is related to his hearing loss disability and resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted on a secondary basis to his service-connected left ear hearing loss disability.  Accordingly, service connection for tinnitus is granted.  

Left Ear Hearing Loss Disability

The Veteran essentially contends that his left ear hearing loss disability is compensably disabling. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85 (2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The medical evidence of record includes various audiological assessments which are discussed in detail immediately below.

A January 2008 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
LEFT

15
30
70
70

The average pure tone threshold was shown as 46.3 decibels and speech recognition was 90 percent in the left ear.

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear hearing loss to be Level II impairment, and his non-service connected right ear is assigned Level I impairment.  See 38 C.F.R. § 4.85 (f) (2010).  

Table VII (Percentage evaluation for hearing impairment) indicates that for a left ear with Level II hearing loss and right ear with Level I hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the January 2008 report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.

A June 2008 VA audiological examination report noted the following pure tone thresholds, in decibels:




HERTZ




1000
2000
3000
4000
LEFT

15
30
70
70

The average pure tone threshold was shown as 46.25 decibels and speech recognition was 94 percent in the left ear.

Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear hearing loss to be Level I impairment, and his non-service connected right ear is assigned Level I impairment.  See 38 C.F.R. § 4.85 (f) (2010).  

Table VII (Percentage evaluation for hearing impairment) indicates that for a left ear with Level I hearing loss and right ear with Level I hearing loss, a noncompensable (zero percent) rating is assigned.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the June 2008 report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in the left ear is 55 decibels or more, evaluation for exceptional patterns of hearing impairment is not warranted.

Based on these findings, a compensable disability evaluation for left ear hearing loss is not warranted.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

It is important to note that the results of the above audiometric testing do not signify the absence of a significant disability associated with the Veteran's left ear hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable disability rating.  See Id.; 38 U.S.C.A. § 1155 (West 2002).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a compensable evaluation for the Veteran's service-connected left hearing loss disability is not warranted.

Based upon the guidance of the Court in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether a staged rating is appropriate.  However, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted. 

Residual Scars from a Shell Fragment Wound

The Veteran essentially contends that his residual scars from a shell fragment wound are more disabling than contemplated by the current noncompensable evaluation. 

The applicable rating criteria for skin disorders, to include scars, are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the Veteran's claim for service connection in November 2007.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

The Veteran's scars have been evaluated under Diagnostic Code 7801.  For scars, other than those of the head, face, or neck, that are deep or that cause limited motion a maximum 40 percent evaluation is provided for an area exceeding 144 square inches (929 sq. cm.).  For an area exceeding 72 square inches (465 sq. cm.) a 30 percent evaluation is provided.  A 20 percent evaluation is warranted for an area exceeding 12 square inches (77 sq. cm.).  Lastly, for an area exceeding 6 square inches (39 sq. cm.) a 10 percent evaluation is provided.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas as on two or more extremities or on anterior or posterior surfaces of extremities or trunk, will be rated separately.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

A June 2006 VA scar examination report noted there were multiple scars from a shrapnel fragmentation wound and surgery.  The first scar was located on the anterior surface of the trunk, horizontal mid abdomen, measuring .25 inches in width and 3 inches in length.  The second scar was located on the anterior surface of the trunk, right lateral abdomen, measuring .25 inches in width and 10 inches in length.  The third scar was located on the anterior surface of the trunk, right lateral abdomen, measuring .25 inches in width and 10 inches in length.  The fourth scars were four identical scars on the anterior surface of the trunk, right lower abdomen, measuring .25 inches in width and 1 inch in length.  As to all of the scars, it was noted that there was no pain, tenderness on palpation, adherence to underlying tissue, resultant limitation of function or loss of function, underlying soft tissue damage, or skin ulceration or breakdown over the scars.  Furthermore, there was no loss of deep fascia or muscle substance including atrophy, intermuscular scarring, or separate entry and exit wounds.  There were no residuals of nerve damage; residuals of tendon damage; residuals of bone damage; limitation of joint motion by muscle disease or injury; or an injured, destroyed, or traversed muscle.  

A June 2008 VA muscle examination report noted that there was right lower abdomen intermuscular scarring.  Muscle function was normal as to comfort, endurance, and strength sufficient to perform activities of daily living.  The scars measured 10, 8, 1 x 3 inches.  The scars were adherent but were not painful or tender to touch.  There were no separate entry and exit scars.  Additionally, there were no residuals of nerve damage, residuals of tendon damage, residuals of bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of joint by muscle disease or injury.  The shell fragment wound was only 0.25 inches and well-healed.  
A January 2010 VA examination report for the muscles noted there were six scars present measuring as follows:  9 x 1/4 inch, 9 x 1/4 inch, 1 x 1/4 inch, 1 1/4 x 1/4 inch, 3/4 x 1/4 inch, and 1 3/4 x 1/4 inch.  The scars were not painful or tender to touch, adherent, or manifested by separate entry and exit scars.  Additionally, there were no residuals of nerve damage, residuals of tendon damage, residuals of bone damage, muscle herniation, loss of deep fascia or muscle substance, or limitation of joint by muscle disease or injury.  

Another examination in January 2010 for the scars described the six scars in detail.  The first scar was superficial, located on the anterior surface of the trunk, and was a midline vertical scar extending vertically from just below the ribcage to below the umbilicus measuring 1/4 inch in width and 9 inches in length.  The second scar was deep and located on the anterior surface of the trunk (the right lower quadrant of the abdomen) measuring 1/4 inch in width and 1 inch in length. The third scar was superficial and located on the anterior surface of the trunk, right lower quadrant of the abdomen measuring 1 /4 inch in width and 9 inches in length.  The fourth scar was deep and located on the anterior surface of the trunk, right lower quadrant of the abdomen measuring 1 /4 inch in width and 1 and 1/4 inches in length.  The fifth scar was deep and located on the anterior surface of the trunk measuring 1 /4 inch in width and 3/4 inches in length.  The sixth scar was deep and located on the anterior surface of the trunk measuring 1 /4 inch in width and 1 and 3/4 inches in length.  
For all scars, it was noted that there was no skin breakdown or reports of pain associated with the scars.  There was no inflammation, edema, keloid formation, or other disabling effects.  

Based on the evidence, the Board finds that the Veteran does not meet the criteria for a compensable evaluation for his service-connected residual scars from a shell fragment wound.  The January 2010 VA examination report reflects that the Veteran has four deep scars, measuring 1 /4 inch in width and 1 inch in length, 1/4 inch in width and 1 inch in length, 1 /4 inch in width and 3/4 inches in length, and 1 /4 inch in width and 1 and 3/4 inches in length; and two superficial scars.  The Veteran's deep scars add up to 5.75 square inches.  This does not meet the 6 square inch requirement for deep scars to warrant a 10 percent evaluation under Diagnostic Code 7801.   38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  

In addressing the applicability of other diagnostic codes pertaining to scars, the Board finds that Diagnostic Code 7800 is not applicable, as the Veteran's scars do not affect his head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).  Diagnostic Codes 7802, 7803, and 7804 would not provide higher evaluations since the Veteran's scars do not, respectively, cover an area of 144 square inches or greater, are not unstable, and are not painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2008).  Finally, Diagnostic Code 7805 pertains to scars on areas of the body aside from the head, face or neck and directs that scars in this category be rated based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  As the VA examiners have specifically indicated that the Veteran's scars do not affect limitation of motion, evaluation under this code is likewise not warranted.

In reaching the above conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his scars.  The Veteran is competent to report on factual matters of which he had firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examinations.  He is competent to provide statements regarding his current symptomatology, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

As the above-cited evidence indicates, the Veteran's scars are comprised of two superficial and four deep scars that are asymptomatic and do not result in any disabling effects.  Therefore, a compensable evaluation is not warranted under Diagnostic Code 7801 for any time during the applicable appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his left ear hearing loss disability and scars, and that the manifestations of the disabilities are not in excess of those contemplated by the schedular criteria.  See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that in view of potential entitlement to extraschedular rating that the examiner should describe the effect of hearing loss on occupational functioning and daily activities).  Specifically, as to left ear hearing loss disability, the June 2006 VA audiologist noted that the Veteran reported no situation of greatest difficulty with his hearing loss.  On the other hand, the January 2008 VA audiologist noted that the Veteran had great difficulty understanding at his work as a school bus driver and also had difficulty listening to television.  While the Board acknowledges the Veteran's frustration at the symptoms of his left ear hearing loss disability, the Board nevertheless finds that these symptoms of hearing loss are not unusual or exceptional.  Furthermore, the June 2008 VA examiner noted that the Veteran's scars cause moderate effects on his ability to exercise and do recreational activities, there are no effects on his ability to do all other daily activities.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

The appeal for shell fragment wound of the abdomen with perforation of the colon, postoperative is dismissed.

Service connection for right ear hearing disability is denied.

Service connection for tinnitus is granted. 

An initial compensable evaluation for left ear hearing loss disability is denied.

An initial compensable evaluation for residual scars from a shell fragment wound is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


